DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are presented and pending in the application.

Allowable Subject Matter
Claims 1-16 & 21-30 are allowed over the prior art record.
As for the claim 17, the examiner advises the applicant to amend the claim 17 to include limitations of the allowed independent claims to make the claims 17-20 allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMOTO et al. (US 2007/0051806 A1).
After careful consideration and search of the recited claimed invention, the examiner notes that the prior art of record (i.e., numerous references cited by the examiner) teaches well-known teachings of using resistor circuit connections for voltage related detection commonly practiced in the art.  The examiner takes official notice on such well-known teachings of using resistor circuit connections in the art of memory system.  More specifically, the Moon et al. (US 2019/0304517 a1), Iida et al. (2004/0156242 A1) & Chang et al. (US 7.257,660 b2) are directed to the same field of the endeavor (i.e., memory communication devices) as the FUJIMOTO reference that further teaches the well-known examples of using resistors circuit connection teachings in the  memory controlling art.
The FUJIMOTO reference teaches, when the examiner applies Broadest Reasonable Interpretation, the functionally equivalent recitations of the claimed invention as follows:
Claims 17-20				FUJIMOTO reference teachings 
17. A method, comprising: transmitting, from a host device 
Figure 1, 2/12
over a bus coupled with the host device, 
Figure 1, arrows between the (2, 12) & (1, 11) 
a command for data; 
Figure 1, “Command Response”, see also figures 4 & 8 with accompanying description
detecting that the bus is operating in a first state based at least in part on transmitting the command, 
Figures 3-4, par. 35, “the host device issues a voltage check command CMDV…The host device 2 and the card 2 can check the operating voltage”, the examiner notes that the command is issued via the “Command Response” bus of figure 1.
the first state comprising a voltage that is relatively higher than a voltage of a second state; and 
Figure 6, par. 27, “supports …high voltage operation (…3.3V…and low voltage operations… (…1.8V) & par. 41, “flowchart showing a process for checking the operating voltage range…high voltage range”
determining an error associated with the transmission of the command for the data based at least in part on detecting that the bus is in the first state.  
Figures 3-5, par. 46, “a bus mode with an error detection code in a command, the pattern of the error detection code…to check the validity of the response”, par 47, “an error is detected by the error detection code”

18. The method of claim 17, further comprising: transmitting, from the host device over the bus, 
Figure 1, arrows between the (2, 12) & (1, 11) 
a second command for second data; 
Figure 1, “Command Response”, see also figures 4 & 8 with accompanying description
detecting that the bus is in the second state based at least in part on transmitting the second command; 
Figures 3-4, par. 35, “the host device issues a voltage check command CMDV…The host device 2 and the card 2 can check the operating voltage”, the examiner notes that the command is issued via the “Command Response” bus of figure 1.

determining an absence of the error associated with the transmission of the second command for the second data based at least in part on detecting that the bus is in the second state; and 
Figure 7, par. 27, “supports …high voltage operation (…3.3V…and low voltage operations… (…1.8V) & par. 48, “flowchart showing a process for checking the operating voltage range…low voltage range” & par. 46, “a bus mode with an error detection code in a command, the pattern of the error detection code…to check the validity of the response”
receiving, at the host device, the second data based at least in part on transmitting the second command and detecting the bus in the second state.
Figures 5 & 8, the response command data for the commands of figure 5 & 9.

19. The method of claim 17, wherein the bus is in the first state based at least in part on a resistor coupled with the bus and with a power supply of a memory device coupled with the host device.  
This is well-known common knowledge in the art of checking voltage related operations (e.g., see many of the examiner cited references).  The examiner notes that connecting resistor, bus and power supply are commonly known and practiced in the art
 
20. The method of claim 17, further comprising: transitioning a memory device coupled with the bus from a first state associated with communicating information to a second state associated with disabling a functionality of the memory device based at least in part on determining the error.
Figures 3-5, pars 47- 48, “if the voltage identification …do not match…, and error is detected by the error detection code, the process checking the operation ends… the operating voltage range that each other supports based on transmission/reception of the newly provided command…the subsequent initialization process can be performed by normal operation using the operating voltage”

As can be seen from the above detailed teachings, the examiner notes that, the FUJIMOTO reference does not expressly disclose the identical limitation regarding operations of bus states; however, such not expressly disclosed limitations are obvious teachings of the FUJIMOTO reference.  This is because, the states/operations of the bus are identical to the (i.e., identically conveys/carries the claimed/recited states of the connected host device and/or memory card: e.g., see figure 1) conveyed states/operations of the bus connected host device/memory card; consequently, the teachings of the FJIMOTO reference are equivalent to the claimed functions/operations of the recited claimed invention.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the above detailed teachings of the FUJIMOTO reference before the effective filing date of the present invention for the reasons stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181